Plaintiff in error, D.L. Martin, was tried and convicted on an information in substance charging that in Payne county on the 17th day of January, 1922, while president and managing officer of the Yale State Bank, a banking corporation, he executed and delivered his personal note for the sum of $5,000, payable to I.A. Tull, and delivered the same to I.A. Tull, and said D.L. Martin received from the said I.A. Tull, a like note for the like sum of $5,000, signed by I.A. Tull, and made payable to the Yale State Bank of Yale, and said D.L. Martin placed the note of I.A. Tull in the Yale State Bank as part of the assets of said bank for the purpose of aiding and assisting the said *Page 360 
D.L. Martin in borrowing the sum of $5,000 from the Yale State Bank of Yale and covering up the fact that the loan was made to D.L. Martin, instead of I.A. Tull, the said D.L. Martin did then and there unlawfully and feloniously take out of the said Yale State Bank of Yale, the sum of $5,000, the property of the said bank without the knowledge and consent of the said bank and its board of directors, and against their will, and with the unlawful and felonious intent to deprive the said bank of said property and convert the same to the use and benefit of the said D.L. Martin.
On February 16, 1923, judgment was rendered and he was sentenced to imprisonment in the penitentiary for the term of one year and one day. From the judgment he appealed by filing in this court on June 11, 1923, a petition in error with case-made.
Plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is sustained. The appeal herein is therefore dismissed and the cause remanded to the trial court. Mandate forthwith.